CLEVENGER, Circuit Judge.
Donnie E. Price appeals from a final decision of the United States Court of Federal Claims, which held on summary judgment that the Department of Veteran Affairs (“the Department”) had not breached its duty of good faith and fair dealing or its contractual obligations in connection with Price’s purchase of a distressed Department property and its subsequent demolition by the City of Chicago. We affirm.
On appeal, Mr. Price alleges that the Department breached its duty of good faith and fair dealing because (1) an advertisement listing the subject property for sale indicated that there were no code violations present or demolition proceedings pending even though the Department was aware that such code violations were actually present and that such demolition proceedings were actually pending at the time the advertisement was published, (2) Mr. Price was never informed about the pending demolition proceedings by any Department personnel, and (3) Mr. Price was never given a copy of the installment contract he signed relating to the subject property.
We have fully reviewed the thorough opinion of the Court of Federal Claims. We have carefully examined the arguments presented by the parties in their briefs, and have considered in full the arguments made by the parties at oral argument.
For the reasons stated in the opinion of the Court of Federal Claims, we agree that the Department did not breach a duty of good faith and fair dealing because there was no express substantive obligation of the contract to inform Mr. Price that there were code violations and ongoing demolition proceedings nor did the Department breach its other contractual obligations in this case.